Title: Bill for Preservation of Peace in Harbors and Waters: Editorial Note
From: 
To: 


                  
                  
                  In the late spring and early summer of 1804, two incidents demonstrated the relative weakness of civil authorities to compel foreign vessels to comply with state and federal law in U.S. territory. The first, in May, involved a French privateer refusing a court order to release a prize that it had illegally seized in American waters. The second, in June, occurred when the British frigate Cambrian prevented state and federal agents from carrying out their duties in New York City’s harbor. Following a summer of heightened international tensions surrounding these events, Jefferson informed Congress in his annual message that the current European war had begun to spill into American waters. This state of affairs called for “serious attention” to the “infringements on the authority of the Laws” (TJ to Smith, 15 June; TJ to Dearborn, 23 June; Annual Message to Congress, 8 Nov.).
                  To address this problem, in late October and early November, Jefferson consulted with members of his cabinet on a draft bill “for the more effectual preservation of the peace in the harbors and waters of the US. & on board vessels.” Responses from Henry Dearborn and Robert Smith are printed below (Documents ii-iii). The draft bill in Jefferson’s papers also contains his notes on Levi Lincoln’s recommendations, which were most likely added after Dearborn and Smith had seen the text (Document I). Dearborn’s comment on the interlined word “armed” indicates that the majority of Jefferson’s interlineations and other corrections on the draft bill occurred before it was distributed to the cabinet.
                  On 12 Nov., the House of Representatives referred the sections of the annual message “as relates to the defence and security of our ports and harbors, and supporting within our waters the authority of our laws” to a select committee headed by Joseph H. Nicholson. At some point prior to 19 Nov., William A. Burwell made a fair copy of the draft bill and delivered it to Nicholson, who later added an endorsement stating that he had “foolishly reported” the bill in the form in which he received it from Jefferson “and had to recommit it twice” (see note to Document I). On that day, Jefferson wrote to John Randolph to explain why “it was thought necessary” to bypass him and communicate the measure directly to Nicholson. On 19 and 20 Nov., Jefferson and Nicholson discussed the reasons why the president wanted to keep legislation regarding gunboats “as far apart” as possible from the bill on enforcing laws in harbors and coastal waters. Following this discussion, on 22 Nov., the House committee reported a bill that was substantially the same as the one drafted by Jefferson, but with two additional sections empowering the president to enforce the law (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 5:11, 21; JSJournal of the Senate of the United States, Washington, D.C., 1820-21, 5 vols., 3:447, 448, 460, 467, 470; AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States … Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834-56, 42 vols. All editions are undependable and pagination varies from one printing to another. The first two volumes of the set cited here have “Compiled … by Joseph Gales, Senior” on the title page and bear the caption “Gales & Seatons History” on verso and “of Debates in Congress” on recto pages. The remaining volumes bear the caption “History of Congress” on both recto and verso pages. Those using the first two volumes with the latter caption will need to employ the date of the debate or the indexes of debates and speakers., 14:683-4, 695, 700-5, 764-76, 1008, 1178-80, 1222, 1224; Gerald W. Gawalt, “ ‘Strict Truth’: The Narrative of William Armistead Burwell,” VMHBVirginia Magazine of History and Biography, 1893-, 101 [1993], 103-32; TJ to Randolph, 19 Nov.; Nicholson to TJ, 19 Nov.; TJ to Nicholson, 20 Nov.). 
                  As passed by the House and Senate and signed into law by Jefferson on 3 Mch. 1805, the “Act for the more effectual preservation of peace in the ports and harbors of the United States, and in the waters under their jurisdiction” retained the substance of the four sections of Jefferson’s draft and included additional provisions. The first section of the act enabled a federal judge to call on militia, regular troops, or U.S. armed vessels to assist a marshal serving a warrant aboard a foreign armed vessel in U.S. waters. The second section enabled the governor of a state also to requisition federal military or naval assistance in enforcement of legal process. According to the third section, a commanding officer of militia, of army troops, or of a U.S. armed vessel who refused a lawful call for assistance under the act was subject to a fine of up to $5,000. The second and third sections of Jefferson’s draft, to empower the president to block foreign armed vessels or force their departure, became the fourth and fifth sections of the act as passed. The act’s sixth section, based on the final paragraph of Jefferson’s draft, authorized the president to take action against an officer of a foreign armed vessel who committed “any trespass or tort, or any spoliation on board any vessel of the United States” on the high seas or made “any unlawful interruption or vexation of trading vessels” bound to or from the United States. Final sections of the law called for instructions to be sent to collectors of customs and protected individuals from lawsuits for actions performed under the provisions of the act. The act was to be in effect for two years, and then to the end of the next session of Congress (U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, Boston, 1855-56, 8 vols., 2:339-42).
               